DETAILED ACTION

Acknowledgement


This action is in response to the arguments filed on 11/07/2021.


Status of Claims


Claims 1-6, 8-9, 11-16, 18-19 and 21-25 are pending.


Response to Arguments

Applicant's arguments filed on 11/07/2021 regarding the 35 U.S.C. 103 rejection of claims 1-6, 8-9, 11-16, 18-19, 21, and 23-25 have been fully considered. The Applicant argues the following.

As per claim 1c, the Applicant argues that Amanatullah fails to teach or suggest that "the measurement of the environment using at least one reference object in the augmented reality session" in cited paragraphs [0048] and [0158]. In particular, the devices used in Amanatullah such as "X-ray, MRI, CAT, or other patient scan data" are not "augmented reality devices" as set forth in claim 1.  Rather these devices take the actual image and do not appear to augmenting such images (pg. 16).
        The Examiner somewhat disagrees. The Examiner submits that Amanatullah teaches the above limitation with support from paragraphs [0048] and [0158] and also 

  As per claim 1d, the Applicant argues that If Pettersson fails to teach or suggest performing at least one measurement using the augmented device as stated in claim 1c, then how can it be that Pettersson would teach to "augment the environment in the augmented reality session by imposing a visualization of a completed form of the project, the visualization generated using the at least one parameter and the at least one measurement” (pg. 18).
         The Examiner submits that Pettersson does not teach performing at least one measurement as suggest in claim 1c, for example, using a reference object having a known size and an equation of perspective projection. However, Pettersson teaches performing at least one measurement using the mobile client device (i.e. AR device). Paragraphs [0023] and [0059] of Pettersson state that the mobile client device can gather readings, such as measurement values, etc. by a locally established network link from an executing entity or tool [0023] and that the mobile device can be integrated with a non-human executing entity, such as an on-site measurement system like a laser scanner, a laser tracker, 3D camera, a 2D camera, a laser or image projector, etc. [0059]. Pettersson also teaches presenting the desired construction result (i.e. completed form) which are 

 As per claim 1f, the Applicant argues that Pettersson fails to teach or suggest that a completion of one of a plurality of tasks prompts a transition to a subsequent one of the tasks. Pettersson fails to display data of each of the tasks along with a prompt to a next one of the tasks upon completion of a given task (pg. 19).
The Examiner submits that Pettersson teach the limitations of claim 1f. Pettersson teaches that on-site task information is displayed on the mobile client device and includes a sequence of instructions for a worker to complete a task (Pettersson e.g. There is also the step of automatic filtering and preparing of a specific on-site task information with respect to a required handling sequence of one or more physical construction components by the executing entity that is required to progress toward establishing the desired construction result [0013]. The specific on-site task information is provided to the executing entity via the mobile client device (i.e. augmented reality device) [0014]. For example, Fig. 3, Screen 11 shows an augmented view of an on-site task to measure a window dimension 6a. After the measurement is received by the mobile client device, another specific on-site task information can be provided, which can e.g. comprise to apply some modifications at the location of the just taken measurement – as the measurement value was not satisfactory, to progress with the step of inserting an indicated window – shifted an inch up to be correctly placed according to the just taken 
	In summary, Pettersson in view of Amanatullah and in further view of Tosas Bautista teach the limitations of claim 1 and similarly claim 11 for the reasons stated above. Therefore, the 35 U.S.C. 103 rejection is maintained.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 8-9, 11-16, 18-19, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US 2016/0224927 A1) in view of Amanatullah (US 2017/0312031 A1) and in further view of Tosas Bautista (US 2014/0248950 A1).
As per claims 1 and 11 (Previously Presented), Pettersson teaches a system and a computer-implemented method, comprising (Pettersson e.g. Fig. 4, A method for an automated construction data interchange, a work information modelling system, and a mobile client device [0001].): an augmented reality device comprising a camera, a display, a network interface, and at least one hardware processor (Pettersson e.g. Fig. 2 mobile client device with display screen 11, The mobile client device can be a handheld variant 2a, a computer unit 2b, a smart watch 2c, virtual or augmented reality glasses 2d or can be integrated to a non-human executing entity, such as an on-site measurement system like a laser scanner, a laser tracker, 3D camera, a 2D camera, a laser or image projector [0059]. The online link from the mobile client device to the server means can be established by a global network [0064]. The system comprises microcontrollers, microcomputers, DSPs or a programmable or hardwired digital logics [0034].); program instructions executable by the at least one hardware processor that, when executed, cause the at least one hardware processor to (Pettersson e.g. The program code can be carried out on a digital computation unit of a mobile client device of a system [0035].): 
Pettersson teaches generate an augmented reality session for an environment where video data is captured using the camera and provided to a computing environment for analysis; (Pettersson e.g. The mobile client device can comprise a camera unit, built to take images and/or videos of the on-site location [0033]. The specific on-site task information can be presented to the executive entity in augmented reality, wherein in particular virtual views and/or video clips of the specific on-site task information and/or the desired construction result [0018].)
Pettersson teaches receive, through gesture or voice recognition during the augmented reality session, a specification of a project to perform in the environment and at least one parameter for the project; (Pettersson e.g. The mobile client device can provide specific task information in different forms. The specific task information can be provided acoustically e.g. sounds or by voice and the mobile client device 2 can also provide a keyboard, a touch-screen, and/or a voice recognition interface for gathering input from the executing entity 3. The provided specific task information can comprise information from the database about the task, e.g. involving measurements, descriptions and/or animations of certain steps of the task, etc. [0060]. )
Pettersson does not explicitly teach programmatically perform, by the augmented reality device, at least one measurement in the environment using at least one reference object identified in the augmented reality session having a known size and an equation of perspective projection;
However, Amanatullah teaches programmatically perform, by the augmented reality device, at least one measurement in the environment using at least one reference object identified in the augmented reality session having a 
The Examiner submits that at the time of the effective filing date that it would have been obvious to one of ordinary skill in the art to modify Pettersson’s augmented reality system to include reference objects with a known size for measurements as taught by Amanatullah in order to characterize the size and geometry of objects such as patient body parts (Amanatullah e.g. [0049]).
Amanatullah does not explicitly teach using an equation of perspective projection.
However, Tosas Bautista teaches using an equation of perspective projection (Tosas Bautista e.g. Tosas Bautista teaches a traditional  augmented reality system where the system will display the perspective projection of the virtual surface on the display 101 embedded on a mobile device 100 ([0082] & [0106]). Perspective projection is a common operation in computer graphics. This operation uses as inputs the poses, geometries, and textures mapped on the one or more virtual surfaces, and the pose of the viewport (the mobile device's display) within the world coordinate system 202 [0248].)

	Pettersson, Amanatullah, and Tosas Bautista’s inventions are directed towards augmented reality systems.  Furthermore, all of the claimed elements were known in the prior arts of Pettersson, Amanatullah, and Tosas Bautista and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Pettersson teaches augment the environment in the augmented reality session by imposing a visualization of a completed form of the project, the visualization generated using the at least one parameter and the at least one measurement; (Pettersson e.g. The on-site spatial location information of the executing entity is surveyed and an identifier of the executing entity is determined. Based on this information, the mobile client device is filtering the database, which results in one or more specific on-site tasks which are presented to the executing entity 3 by the mobile client device [0059]. The specific on-site task information can be presented to the executive entity in augmented reality in particular virtual views and/or video clips of the specific on-site task information and/or the desired 
Pettersson teaches query, using the network interface, a data store to identify a plurality of tasks to perform in completion of the project; and (Pettersson e.g. The system comprises a least one server means, storing a general construction database. The database comprises structured datasets of a plurality of object entities of physical construction components [0011]. There is the step of automatic filtering and preparing of a specific on-site task information with respect to a required handling sequence of one or more physical construction components by the executing entity that is required to progress toward establishing the desired construction result. This step is based on an identifier associated with the executing entity and role associated with the executing entity, structured datasets and the hierarchical structures of the construction database, etc. [0013].)
Pettersson teaches sequentially display data for each of the plurality of tasks in the display of the augmented reality device, wherein a completion of one of the plurality of tasks prompts a transition to a subsequent one of the plurality of tasks. (Pettersson e.g. There is also the step of automatic filtering and preparing of a specific on-site task information with respect to a required handling sequence of one or more physical construction components by the executing entity that is required to progress toward establishing the desired construction result [0013]. The specific on-site task information is provided to the executing entity via the mobile client device (i.e. augmented reality device) [0014]. For example, Fig. 3, Screen 11 shows an augmented view of an on-site task to 
As per claims 2 and 12 (Previously Presented), Pettersson in view of Amanatullah and Tosas Bautista teach the system of claim 1 and computer-implemented method of claim 11, Pettersson also teaches further comprising program instructions that, when executed, cause the augmented reality device to determine that the project specified is one of a plurality of available projects having data stored in the data store
As per claims 3 and 13 (Previously Presented), Pettersson in view of Amanatullah and Tosas Bautista teach the system of claim 1 and computer-implemented method of claim 11, Pettersson also teaches further comprising program instructions that, when executed, cause the augmented reality device to augment the environment in the augmented reality session by: overlaying a visualization of a completed task for the project; overlaying a hologram of a square or a ruler in the environment; or overlaying a graphic or text indicating whether an object is level or square in the environment. (Pettersson e.g. Fig. 2, The specific on-site task information can be presented to the executive entity in augmented reality, wherein particular virtual views and/or video clips of the specific on-site task information and the desired construction result, which are preferably overlaid by dimension measurement information, handling sequences, etc. [0018]. The augmented view can be seen on the screen 11 (Fig. 2 & [0060]). The augmented view can also be shown on an on-site camera, where a virtual rendering of the construction component 9 is overlaid at the desired location so that the executing entity can confirm its correct work result when looking at the screen [0061].)
As per claims 4 and 14 (Previously Presented) Pettersson in view of Amanatullah and Tosas Bautista teach the system of claim 1 and computer-implemented method of claim 11, Pettersson does not explicitly teach, however, Amanatullah teaches further comprising program instructions that, when executed, cause the augmented reality device to: programmatically identify at least one item to cut in an environment; and overlay a virtual cut line on the at least one item in the environment as augmented. (Amanatullah e.g. Amanatullah teaches a 
The Examiner submits that at the time of the effective filing date that it would have been obvious to one of ordinary skill in the art to modify Pettersson’s augmented reality system to include capabilities of identifying cutting tasks and to overlay a virtual cut line for user guidance as taught by Amanatullah in order to improve cut precision during an operation (Amanatullah e.g. [0105]).
As per claims 5 and 15 (Original), Pettersson in view of Amanatullah and Tosas Bautista teach the system of claim 1 and computer-implemented method of claim 11, Pettersson also teaches wherein augmenting the environment in the augmented reality session by imposing the visualization of the completed form of the project further comprises
Pettersson teaches generating the visualization using at least one representative image for the project; (Pettersson e.g. The mobile client device (i.e. augmented reality device) can provide specific task information by providing virtual renderings based on the construction database information, by images, by videos, by animations and/or by augmented reality [0060].)
Pettersson teaches modifying the at least one representative image such that the visualization of the project conforms to the environment; and (Pettersson e.g. Fig. 2, An augmented view can be shown on an on-site camera, where a virtual rendering of the construction components 9 is overlaid at the desired location so that the executing entity can confirm its correct work result when looking at the screen [0061].)
Pettersson teaches generating augmented reality data that virtually imposes the at least one representative image in the environment during the augmented reality session
As per claims 6 and 16 (Previously Presented), Pettersson in view of Amanatullah and Tosas Bautista teach the system of claim 1 and computer-implemented method of claim 11, Pettersson also teaches further comprising program instructions that, when executed, cause the augmented reality device to: programmatically inspect a modified item to determine that one of the plurality of tasks has not been satisfactorily performed; and in response to the one of the plurality of tasks having not been satisfactorily performed, determine a remedial action for an operator of the augmented reality device to perform to complete the one of the plurality of tasks. (Pettersson e.g. Fig. 2, Client device 2 comprises an optional camera 20, which allows visual inspection, visual surveying and/or capturing images for documentation purposes [0065]. The mobile client 2 can confirm work-done to the database and/or the executing entity and provide a next specific on-site task for the executing entity, or otherwise prompt the executing entity 3 to apply corrections [0061]. If the measurement does not correspond to the specific on-site task given to the executing entity, the mobile client device can right away detect this and advice the executing entity to redo the correct measurement [0063]. Specific on-site task information can be provided, which can e.g. comprise to apply some modifications at the location of the just taken measurement-as the measurement value was not satisfactory, to progress with the step of inserting an indicated window-shifted an inch up to be correctly placed according to the just taken measurement (i.e. remedial action), to move to other nearby spatial location coordinates when the work here is done, etc. [0068].)
As per claims 8 (Previously Presented) and 18 (Original), Pettersson in view of Amanatullah and Tosas Bautista teach the system of claim 1 and computer-implemented method of claim 11, Pettersson also teaches further comprising program instructions that, when executed, cause the augmented reality device to: 
Pettersson teaches impose a visualization of an item in a region of the environment; (Pettersson e.g. Fig. 2, The augmented view can also be shown on an on-site camera, where a virtual rendering of the construction component 9 is overlaid at the desired location so that the executing entity can confirm its correct work result when looking at the screen [0061].)
Pettersson teaches identify a voice command or a hand gesture being performed; and (Pettersson e.g. The mobile device 2 can provide a keyboard, a touch-screen and/or a voice recognition interface for gathering input from the executing entity 3 [0060].)
Pettersson teaches in response to the voice command or the hand gesture being identified, cause a transition of the item to another item in the region of the environment. (Pettersson e.g. The specific task information can be partially provided acoustically e.g. sounds or by voice and the mobile device 2 can provide a keyboard, a touch-screen and/or a voice recognition interface for gathering input from the executing entity 3 [0060]. The mobile client device can confirm work-done to the database and/or the executing entity and provide a next specific on-site task for the executing entity [0061].)
As per claims 9 and 19 (Previously Presented), Pettersson in view of Amanatullah and Tosas Bautista teach the system of claim 1 and computer-implemented method of claim 11, Pettersson also teaches further comprising program instructions that, when executed, cause the augmented reality device to: generate a bill of materials for the project using the at least one parameter and the at least one measurement; display the bill of materials for the project in the display (Pettersson Fig. 5 e.g. The on-site spatial location information of the executing entity is surveyed and an identifier of the executing entity is determined. Based on this information, the mobile client device is filtering the database, which results in one or more specific on-site tasks which are presented to the executing entity 3 by the mobile client device [0059]. The automatic filtering of the specific on-site task information can comprise an automatic generating of a list of physical construction components, auxiliary materials and tools needed for the specific on-site task information by the executing entity at its spatial location. This list or a subset can be provided to one or more executing entities according to the specific roles [0017].) and verify that the bill of materials has been gathered for the project by detecting each of a plurality of items in the bill of materials during the augmented reality session. (Pettersson e.g. Figs. 2 and 4, The client device 2 comprises an optional camera 20, which allows visual inspection, visual surveying and/or capturing images for documentation purposes [0065]. The physical construction components and/or the executing entity can comprise tags 59 to be read out by machine, preferably from remote by the mobile client device. The construction components and/or the executing entity can be recognized and identified by image processing of an image from the camera, with an identification of the construction components (i.e. bill of materials) and/or the executing entity and optionally also an optical surveying to gain spatial location information about its location, orientation and/or size [0022]. Therein the mobile client device can automatically generate which tool, resources, construction components, auxiliary materials etc. are needed and in particular which of those are 
As per claims 21 and 24 (Previously Presented), Pettersson in view of Amanatullah and Tosas Bautista teach the system of claim 1 and computer-implemented method of claim 11, Pettersson also teaches further comprising program instructions that, when executed, direct the augmented reality device to: 
Pettersson teaches overlay an augmented feature in the environment during the augmented reality session; (Pettersson e.g. The augmented view can also be shown on an on-site camera, where a virtual rendering of the construction component 9 is overlaid at the desired location so that the executing entity can confirm its correct work result when looking at the screen [0061].)
Pettersson teaches instruct an operator of the augmented reality device to align the object with respect to the augmented feature; (Pettersson e.g. The mobile client device can provide the specific task information in different forms. The provided specific task information can comprise information from the database about the task, e.g. involving measurements, descriptions and/or animations of certain steps of the task, etc. [0060]. The augmented view can also be shown on an on-site camera, where a virtual rendering of the construction component 9 is overlaid at the desired location so that the executing entity can confirm its correct work result when looking at the screen [0061]. Specific on-site task information, which can e.g. comprise to apply some modifications at the location of the just taken measurement-as the measurement value was not satisfactory, to progress with the step of inserting an indicated window-shifted an 
Pettersson teaches perform a verification of the object being at least one of: level, center, and spaced equally with respect to at least one point of reference; and (Pettersson e.g. The augmented view can also be shown on an on-site camera, where a virtual rendering of the construction component 9 is overlaid at the desired location so that the executing entity can confirm its correct work result when looking at the screen [0061]. The mobile client device can thereby e.g. confirm work-done to the database and/or the executing entity and provide a next specific on-site task for the executing entity, or otherwise prompt the executing entity 3 to apply corrections [0061].) 
Pettersson teaches provide information associated with the verification in the environment during the augmented reality session. (Pettersson e.g. The augmented view can also be shown on an on-site camera, where a virtual rendering of the construction component 9 is overlaid at the desired location so that the executing entity can confirm its correct work result when looking at the screen [0061].)
As per claims 23 and 25 (Previously Presented), Pettersson in view of Amanatullah and Tosas Bautista teach the system of claim 1 and computer-implemented method of claim 11, Pettersson does not explicitly teach, however, Amanatullah teaches further comprising program instructions that, when executed, direct the augmented reality device to
Amanatullah teaches provide an operator of the augmented reality device with a task to perform in association with a cutting tool; (Amanatullah e.g. In the surgical plan, the surgeon (and/or the computer system) can identify a planned cut trajectory based on the (custom) virtual model of the knee [0019].)
Amanatullah teaches programmatically detect that the cutting tool is improperly positioned in the environment; (Amanatullah e.g. The computer system can, in response to a difference between a current cutting position of the surgical tool and the target real cut trajectory of the surgical tool, define a predicted cut trajectory of the surgical tool; define a new cut trajectory amending (i.e., correcting) the predicted cut trajectory to align with the original virtual cut trajectory, etc. Thus, the computer system can, in real-time, provide feedback to a surgeon in response to an error and aid in correcting the error [0146].)
Amanatullah teaches provide an augmented feature highlighting a part to cut with the cutting tool in the environment during the augmented reality session
Amanatullah teaches direct the operator of the augmented reality device to perform a mark, a cut, or a scribe using the cutting tool in association with the augmented feature. (Amanatullah e.g. The computer system can present AR frames to the surgeon through an AR device substantially in real - time, thereby guiding placement of a real surgical guide in the real surgical field and, thus, guiding the surgeon's application of real tools within the real surgical environment with virtual AR objects cooperating with real surgical guides, jigs, and fixtures within the real surgical field [0018].)
The Examiner submits that at the time of the effective filing date that it would have been obvious to one of ordinary skill in the art to modify Pettersson’s augmented reality system to include the capabilities identifying cutting tasks and to overlay a virtual cut line for user guidance as taught by Amanatullah in order to improve cut precision during an operation (Amanatullah e.g. [0105]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US 2016/0224927 A1) in view of Amanatullah (US 2017/0312031 A1), in further view of Tosas Bautista (US 2014/0248950 A1), and in further view of Garcia (US 9,696,897 B2).
As per claim 22 (Previously Presented), Pettersson in view of Amanatullah and Tosas Bautista teach the system of claim 1, Pettersson also teaches further comprising program instructions that, when executed, direct the augmented reality device to: overlay an augmented feature on a wall in the environment during the augmented reality session, (Pettersson e.g. The spatial location information can for example be related or transformed to an on-site coordinate system 10, whereto also the locations of the construction components for the desired construction result can be  Pettersson in view of Amanatullah and Tosas Bautista do not explicitly teach, however, Garcia teaches wherein the augmented feature is a level gauge or a square tool. (Garcia e.g. Garcia teaches methods, systems, devices, and computer programs enabling the measurement of various objects using imaging (Abstract). Any inclinometer technology may be utilized, including accelerometer, liquid capacitive, or other level-sensing means known in the art. A smartphone with internal inclinometer, via a software interface, can provide the user with information regarding the orientation of the device when capturing images (cols. 11-12 lines 63-2). Various guides may be used to inform the user that the camera is within this acceptable range or outside the acceptable range, in the form of inclinometer data displays which are overlaid upon the camera preview field-of-view (col. 12 lines 12-15).)
The Examiner submits that at the time of the effective filing date that it would have been obvious to one of ordinary skill in the art to modify Pettersson in view of Amanatullah and Tosas Bautista’s augmented reality device to include level sensing feature as taught by Garcia in order to accurately determine dimensions of objects that have been imaged (Garcia e.g. col. 1 lines 29-31).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624